Exhibit 10.1

 

ONCONOVA THERAPEUTICS, INC.

 

2018 OMNIBUS INCENTIVE COMPENSATION PLAN

 

Effective as of the Effective Date (as defined below), the Onconova
Therapeutics, Inc. 2018 Omnibus Incentive Compensation Plan (the “Plan”) is
hereby established as a successor to the Onconova Therapeutics, Inc. 2013 Equity
Incentive Plan (the “Prior Plan”).  No additional grants shall be made under the
Prior Plan on and after the Effective Date.  Outstanding grants under the Prior
Plan shall continue in effect according to their terms, and the shares with
respect to outstanding grants under the Prior Plan shall be issued or
transferred under the Prior Plan.

 

The purpose of the Plan is to provide employees of Onconova Therapeutics, Inc.
(the “Company”) and its subsidiaries, certain consultants and advisors who
perform services for the Company or its subsidiaries, and non-employee members
of the Board of Directors of the Company with the opportunity to receive grants
of incentive stock options, nonqualified stock options, stock appreciation
rights, stock awards, stock units and other stock-based awards.

 

The Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefitting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders.

 

Section 1.                                          Definitions

 

The following terms shall have the meanings set forth below for purposes of the
Plan:

 

(a)                                 “Award” shall mean an Option, SAR, Stock
Award, Stock Unit or Other Stock-Based Award granted under the Plan.

 

(b)                                 “Award Agreement” shall mean the written
agreement that sets forth the terms and conditions of an Award, including all
amendments thereto.

 

(c)                                  “Board” shall mean the Board of Directors
of the Company.

 

(d)                                 “Cause” shall have the meaning given to that
term in any written employment agreement, offer letter, consulting agreement or
severance agreement between the Employer and the Participant, or if no such
agreement exists or if such term is not defined therein, and unless otherwise
defined in the Award Agreement, “Cause” shall mean a finding by the Committee
of  conduct involving one or more of the following: (i) the substantial and
continuing failure of the Participant, after notice thereof, to render services
to the Company or its subsidiaries in accordance with the terms or requirements
of his or her employment, engagement as a Non-Employee Director or a Key
Advisor; (ii) disloyalty, gross negligence, willful misconduct, dishonesty or
breach of fiduciary duty to the Company or a Subsidiary; (iii) the commission of
an act of embezzlement or fraud; (iv) deliberate disregard of the rules or
policies of the Company or a Subsidiary which results in direct or indirect
loss, damage or injury to the Company or a Subsidiary; (v) the unauthorized
disclosure of any trade secret or confidential information of the Company or a
Subsidiary; or (vi) the Participant’s breach of any written non-

 

--------------------------------------------------------------------------------


 

competition, non-solicitation, invention assignment or confidentiality agreement
between the Participant and the Company or any of its subsidiaries.

 

(e)                                  “CEO” shall mean the Chief Executive
Officer of the Company.

 

(f)                                   A “Change in Control” shall be deemed to
have occurred if:

 

(i)                                     the acquisition, directly or indirectly,
by a “person” (within the meaning of Section 13(d)(3) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of the combined voting power of the
voting securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”); provided, however, that the following
acquisitions of Voting Securities shall not constitute a Change in Control:
 (A) any acquisition by or from the Company or any of its subsidiaries, or by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its subsidiaries, (B) any acquisition by any underwriter in
any firm commitment underwriting of securities to be issued by the Company, or
(C) any acquisition by any corporation (or other entity) if, immediately
following such acquisition, 50% or more of the then outstanding shares of common
stock (or other equity unit) of such corporation (or other entity) and the
combined voting power of the then outstanding voting securities of such
corporation (or other entity), are beneficially owned, directly or indirectly,
by all or substantially all of the individuals or entities who, immediately
prior to such acquisition, were the beneficial owners of the then outstanding
shares of Common Stock and the Voting Securities in substantially the same
proportions, respectively, as their ownership immediately prior to the
acquisition of the shares of Common Stock and Voting Securities; or

 

(ii)                                  the consummation of the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a wholly-owned subsidiary of the Company or to a holding company of which the
Company is a direct or indirect wholly owned subsidiary prior to such
transaction; or

 

(iii)                               the consummation of a reorganization, merger
or consolidation of the Company, other than a reorganization, merger or
consolidation, which would result in the Voting Securities outstanding
immediately prior to the transaction continuing to represent (whether by
remaining outstanding or by being converted to voting securities of the
surviving entity) 65% or more of the Voting Securities or the voting power of
the voting securities of such surviving entity outstanding immediately after
such transaction; or

 

(iv)                              the consummation of a plan of complete
liquidation of the Company; or

 

(v)                                 the following individuals cease for any
reason to constitute a majority of the Board:  individuals who, as of the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation relating
to the election of directors of the Company) whose appointment or election by
the Board or

 

2

--------------------------------------------------------------------------------


 

nomination for election by the Company’s stockholders was approved and
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended.

 

Notwithstanding the foregoing, if an Award constitutes deferred compensation
subject to section 409A of the Code and the Award provides for payment upon a
Change in Control, then, for purposes of such payment provisions, no Change in
Control shall be deemed to have occurred upon an event described in items (i) —
(v) above unless the event would also constitute a change in ownership or
effective control of, or a change in the ownership of a substantial portion of
the assets of, the Company under section 409A of the Code.

 

(g)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder.

 

(h)                                 “Committee” shall mean the Compensation
Committee of the Board or another committee appointed by the Board to administer
the Plan.  The Committee shall also consist of directors who are “non-employee
directors” as defined under Rule 16b-3 promulgated under the Exchange Act and
“independent directors,” as determined in accordance with the independence
standards established by the stock exchange on which the Common Stock is at the
time primarily traded.

 

(i)                                     “Common Stock” shall mean common stock
of the Company.

 

(j)                                    “Company” shall mean Onconova
Therapeutics, Inc. and shall include its successors.

 

(k)                                 “Disability” or “Disabled” shall mean,
unless otherwise set forth in the Award Agreement, a Participant’s becoming
disabled within the meaning of the Employer’s long-term disability plan
applicable to the Participant, or, if there is no such plan, a physical or
mental condition that prevents the Participant from performing the essential
functions of the Participant’s position (with or without reasonable
accommodation) for a period of six consecutive months.

 

(l)                                     “Dividend Equivalent” shall mean an
amount determined by multiplying the number of shares of Common Stock subject to
a Stock Unit or Other Stock-Based Award by the per-share cash dividend paid by
the Company on its outstanding Common Stock, or the per-share Fair Market Value
of any dividend paid on its outstanding Common Stock in consideration other than
cash.  If interest is credited on accumulated divided equivalents, the term
“Dividend Equivalent” shall include the accrued interest.

 

(m)                             “Effective Date” shall mean June 27, 2018,
provided stockholder approval of the Plan is received on or around such date.

 

(n)                                 “Employee” shall mean an employee of the
Employer (including an officer or director who is also an employee), but
excluding any person who is classified by the

 

3

--------------------------------------------------------------------------------


 

Employer as a “contractor” or “consultant,” no matter how characterized by the
Internal Revenue Service, other governmental agency or a court.  Any change of
characterization of an individual by the Internal Revenue Service or any court
or government agency shall have no effect upon the classification of an
individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.

 

(o)                                 “Employed by, or providing service to, the
Employer” shall mean employment or service as an Employee, Key Advisor or member
of the Board (so that, for purposes of exercising Options and SARs and
satisfying conditions with respect to Stock Awards, Stock Units and Other
Stock-Based Awards, a Participant shall not be considered to have terminated
employment or service until the Participant ceases to be an Employee, Key
Advisor and member of the Board), unless the Committee determines otherwise.  If
a Participant’s relationship is with a subsidiary of the Company and that entity
ceases to be a subsidiary of the Company, the Participant will be deemed to
cease employment or service when the entity ceases to be a subsidiary of the
Company, unless the Participant transfers employment or service to an Employer.

 

(p)                                 “Employer” shall mean the Company and its
subsidiaries.

 

(q)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(r)                                    “Exercise Price” shall mean the per share
price at which shares of Common Stock may be purchased under an Option, as
designated by the Committee.

 

(s)                                   “Fair Market Value” shall mean:

 

(i)                                     If the Common Stock is publicly traded,
the Fair Market Value per share shall be determined as follows: (A) if the
principal trading market for the Common Stock is a national securities exchange,
the closing sales price during regular trading hours on the relevant date or, if
there were no trades on that date, the latest preceding date upon which a sale
was reported, or (B) if the Common Stock is not principally traded on any such
exchange, the last reported sale price of a share of Common Stock during regular
trading hours on the relevant date, as reported by the OTC Bulletin Board.

 

(ii)                                  If the Common Stock is not publicly traded
or, if publicly traded, is not subject to reported transactions as set forth
above, the Fair Market Value per share shall be determined by the Committee
through any reasonable valuation method authorized under the Code.

 

(t)                                    “Incentive Stock Option” shall mean an
Option that is intended to meet the requirements of an incentive stock option
under section 422 of the Code.

 

(u)                                 “Key Advisor” shall mean a consultant or
advisor of the Employer.

 

4

--------------------------------------------------------------------------------


 

(v)                                 “Non-Employee Director” shall mean a member
of the Board who is not an Employee.

 

(w)                               “Nonqualified Stock Option” shall mean an
Option that is not intended to be taxed as an incentive stock option under
section 422 of the Code.

 

(x)                                 “Option” shall mean an option to purchase
shares of Common Stock, as described in Section 6.

 

(y)                                 “Other Stock-Based Award” shall mean any
Award based on, measured by or payable in Common Stock (other than an Option,
Stock Unit, Stock Award, or SAR), as described in Section 10.

 

(z)                                  “Participant” shall mean an Employee, Key
Advisor or Non-Employee Director designated by the Committee to participate in
the Plan.

 

(aa)                          “Performance Objectives” shall mean the
performance objectives established in the sole discretion of the Committee for
Participants who are eligible to receive Awards under the Plan.  Performance
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or the
subsidiary, division, department or function within the Company or one of its
subsidiaries in which the Participant is employed.  Performance Objectives may
be measured on an absolute or relative basis.  Relative performance may be
measured by a group of peer companies or by a financial market index.  Any
Performance Objectives may include: specified levels of or increases in the
Company’s, a division’s or a subsidiary’s return on capital, equity or assets;
earnings measures/ratios (on a gross, net, pre-tax or post-tax basis), including
basic earnings per share, diluted earnings per share, total earnings, operating
earnings, earnings growth, earnings before interest and taxes and earnings
before interest, taxes, depreciation and amortization; net economic profit
(which is operating earnings minus a charge to capital); net income; operating
income; sales; sales growth; gross margin; direct margin; costs; stock price
(including but not limited to growth measures and total stockholder return);
operating profit; per period or cumulative cash flow (including but not limited
to operating cash flow and free cash flow) or cash flow return on investment
(which equals net cash flow divided by total capital); inventory turns;
financial return ratios; market share; balance sheet measurements such as
receivable turnover; improvement in or attainment of expense levels; improvement
in or attainment of working capital levels; debt reduction; strategic
innovation; customer or employee satisfaction; the consummation of one or more
acquisitions of a certain size as measured by one or more of the financial
criteria listed above; individual objectives; regulatory body approval for
commercialization of a product; implementation or completion of critical
projects (including, but not limited to, milestones such as clinical trial
enrollment targets, commencement of phases of clinical trials and completion of
phases of clinical trials); and any combination of the foregoing.

 

(bb)                          “Plan” shall mean this Onconova Therapeutics, Inc.
2018 Omnibus Incentive Compensation Plan, as in effect from time to time.

 

5

--------------------------------------------------------------------------------


 

(cc)                            “Prior Plan” shall mean Onconova
Therapeutics, Inc. 2013 Equity Incentive Plan.

 

(dd)                          “Restriction Period” shall have the meaning given
that term in Section 7(a).

 

(ee)                            “SAR” shall mean a stock appreciation right, as
described in Section 9.

 

(ff)                              “Stock Award” shall mean an award of Common
Stock, as described in Section 7.

 

(gg)                            “Stock Unit” shall mean an award of a phantom
unit representing a share of Common Stock, as described in Section 8.

 

(hh)                          “Substitute Awards” shall have the meaning given
that term in Section 4(c).

 

Section 2.                                          Administration

 

(a)                                 Committee.  The Plan shall be administered
and interpreted by the Committee.  The Committee may delegate authority to one
or more subcommittees, as it deems appropriate.  Subject to compliance with
applicable law and the applicable stock exchange rules, the Board, in its
discretion, may perform any action of the Committee hereunder. To the extent
that the Board, the Committee, a subcommittee or the CEO, as described below,
administers the Plan, references in the Plan to the “Committee” shall be deemed
to refer to the Board, the Committee or such subcommittee or the CEO.

 

(b)                                 Delegation to CEO.  Subject to compliance
with applicable law and applicable stock exchange requirements, the Committee
may delegate all or part of its authority and power to the CEO, as it deems
appropriate, with respect to Awards to Employees or Key Advisors who are not
executive officers or directors under section 16 of the Exchange Act.

 

(c)                                  Committee Authority.  The Committee shall
have the sole authority to (i) determine the individuals to whom Awards shall be
made under the Plan, (ii) determine the type, size, terms and conditions of the
Awards to be made to each such individual, (iii) determine the time when the
Awards will be made and the duration of any applicable exercise or restriction
period, including the criteria for exercisability and the acceleration of
exercisability, (v) amend the terms of any previously issued Award, subject to
the provisions of Section 17 below, and (vi) deal with any other matters arising
under the Plan.

 

(d)                                 Committee Determinations.  The Committee
shall have full power and express discretionary authority to administer and
interpret the Plan, to make factual determinations and to adopt or amend such
rules, regulations, agreements and instruments for implementing the Plan and for
the conduct of its business as it deems necessary or advisable, in its sole
discretion.  The Committee’s interpretations of the Plan and all determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on

 

6

--------------------------------------------------------------------------------


 

all persons having any interest in the Plan or in any awards granted hereunder. 
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.

 

(e)                                  Indemnification.  No member of the
Committee or the Board, and no employee of the Company shall be liable for any
act or failure to act with respect to the Plan, except in circumstances
involving his or her bad faith or willful misconduct, or for any act or failure
to act hereunder by any other member of the Committee or employee or by any
agent to whom duties in connection with the administration of this Plan have
been delegated.  The Company shall indemnify members of the Committee and the
Board and any agent of the Committee or the Board who is an employee of the
Company or a subsidiary against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act with respect to
their duties on behalf of the Plan, except in circumstances involving such
person’s bad faith or willful misconduct.

 

Section 3.                                          Awards

 

(a)                                 General.  Awards under the Plan may consist
of Options as described in Section 6, Stock Awards as described in Section 7,
Stock Units as described in Section 8, SARs as described in Section 9 and Other
Stock-Based Awards as described in Section 10.  All Awards shall be subject to
the terms and conditions set forth herein and to such other terms and conditions
consistent with this Plan as the Committee deems appropriate and as are
specified in writing by the Committee to the individual in the Award Agreement. 
All Awards shall be made conditional upon the Participant’s acknowledgement, in
writing or by acceptance of the Award, that all decisions and determinations of
the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Award.  Awards under a particular Section of the Plan need not be uniform as
among the Participants.

 

(b)                                 Minimum Vesting.  Awards granted under the
Plan shall include vesting schedules that provide that no portion of an Award
will vest earlier than one year from the date of grant.  However, subject to
adjustments made in accordance with Section 4(e) below, up to five percent (5%)
of the shares of Common Stock subject to the share reserve set forth in
Section 4(a) as of the Effective Date may be granted without regard to the
minimum vesting requirement.

 

Section 4.                                          Shares Subject to the Plan

 

(a)                                 Shares Authorized.  Subject to adjustment as
described below in Sections 4(b) and 4(e), the maximum aggregate number of
shares of Common Stock that may be issued or transferred under the Plan shall be
6,035,316 shares, which is equal to the sum of the following: (i) 6,000,000
shares of Common Stock, plus (ii) 35,316 shares, which is the number of shares
of Common Stock reserved for issuance under the Prior Plan that remain available
for grant under the Prior Plan as of May 25, 2018.  In addition, and subject to
adjustment as described below in Sections 4(b) and 4(e), shares of Common Stock
subject to outstanding grants under the Prior

 

7

--------------------------------------------------------------------------------


 

Plan that terminate, expire or are cancelled, forfeited, exchanged or
surrendered without having been exercised, vested or paid in shares after the
Effective Date shall be added to the share reserve under the Plan.  The number
of shares set forth in clause (ii) above will be reduced by the number of shares
subject to Awards made under the Prior Plan after May 25, 2018 and before the
Effective Date.  The aggregate number of shares of Common Stock that may be
issued or transferred under the Plan pursuant to Incentive Stock Options shall
not exceed 6,035,316 shares of Common Stock.

 

(b)                                 Source of Shares; Share Counting.  Shares
issued or transferred under the Plan may be authorized but unissued shares of
Common Stock or reacquired shares of Common Stock, including shares purchased by
the Company on the open market for purposes of the Plan.  If and to the extent
Options or SARs granted under the Plan or options granted under the Prior Plan
terminate, expire or are canceled, forfeited, exchanged or surrendered without
having been exercised, or if any Stock Awards, Stock Units, or Other Stock-Based
Awards are forfeited, terminated or otherwise not paid in full, the shares
subject to such Awards shall again be available for purposes of the Plan. 
Shares surrendered in payment of the Exercise Price of an Option (including an
option granted under the Prior Plan that is exercised on or after the Effective
Date) shall not be available for re-issuance under the Plan. Shares of Common
Stock withheld or surrendered for payment of taxes with respect to Awards
(including options granted under the Prior Plan) shall not be available for
re-issuance under the Plan.  If SARs are granted, the full number of shares
subject to the SARs shall be considered issued under the Plan, without regard to
the number of shares issued upon exercise of the SARs.  To the extent any Awards
are paid in cash, and not in shares of Common Stock, any shares previously
subject to such Awards shall again be available for issuance or transfer under
the Plan.  For the avoidance of doubt, if shares are repurchased by the Company
on the open market with the proceeds of the Exercise Price of Options (including
options granted under the Prior Plan), such shares may not again be made
available for issuance under the Plan

 

(c)                                  Substitute Awards.  Shares issued or
transferred under Awards made pursuant to an assumption, substitution or
exchange for previously granted awards of a company acquired by the Company in a
transaction (“Substitute Awards”) shall not reduce the number of shares of
Common Stock available under the Plan and available shares under a stockholder
approved plan of an acquired company (as appropriately adjusted to reflect the
transaction) may be used for Awards under the Plan and shall not reduce the
Plan’s share reserve (subject to applicable stock exchange listing and Code
requirements).

 

(d)                                 Individual Limits.  Subject to adjustment as
described below in Section 4(e), the following Award limitations shall apply:

 

(i)                                     For Options, SARs, Stock Awards, Stock
Units and Other Stock-Based Awards (whether payable in Common Stock, cash or a
combination of the two), the maximum number of shares of Common Stock for which
such Awards may be made to any Employee or Key Advisor in any calendar year
shall not exceed 2,000,000 shares of Common Stock in the aggregate.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  The maximum aggregate grant date value of
shares of Common Stock subject to Awards granted to any Non-Employee Director
during any calendar year for services rendered as a Non-Employee Director, taken
together with any cash fees earned by such Non-Employee Director for services
rendered as a Non-Employee Director during the calendar year, shall not exceed
$300,000 in total value. For purposes of this limit, the value of such Awards
shall be calculated based on the grant date fair value of such Awards for
financial reporting purposes.

 

(iii)                               Notwithstanding the foregoing, the
individual limit described in subsection (i) shall be increased to two times the
otherwise applicable limit with respect to Awards that are made on or around the
date of hire to a newly hired Employee.

 

(e)                                  Adjustments.  If there is any change in the
number or kind of shares of Common Stock outstanding by reason of (i) a stock
dividend, spinoff, recapitalization, stock split, reverse stock split or
combination or exchange of shares, (ii) a merger, reorganization or
consolidation, (iii) a reclassification or change in par value, or (iv) any
other extraordinary or unusual event affecting the outstanding Common Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Common Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number and kind of shares of Common Stock available for issuance
under the Plan, the maximum number and kind of shares of Common Stock for which
any individual may receive Awards in any year, the kind and number of shares
covered by outstanding Awards, the kind and number of shares issued and to be
issued under the Plan, and the price per share or the applicable market value of
such Awards shall be equitably adjusted by the Committee to reflect any increase
or decrease in the number of, or change in the kind or value of, the issued
shares of Common Stock to preclude, to the extent practicable, the enlargement
or dilution of rights and benefits under the Plan and such outstanding Awards;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated.  In addition, in the event of a Change in Control, the
provisions of Section 12 of the Plan shall apply.  Any adjustments to
outstanding Awards shall be consistent with section 409A or 424 of the Code, to
the extent applicable.  Subject to Section 17(b) below, the adjustments of
Awards under this Section 4(e) shall include adjustment of shares, Exercise
Price of Stock Options, base amount of SARs, Performance Objectives or other
terms and conditions, as the Committee deems appropriate.  The Committee shall
have the sole discretion and authority to determine what appropriate adjustments
shall be made and any adjustments determined by the Committee shall be final,
binding and conclusive.

 

Section 5.                                          Eligibility for
Participation

 

(a)                                 Eligible Persons.  All Employees and
Non-Employee Directors shall be eligible to participate in the Plan.  Key
Advisors shall be eligible to participate in the Plan if the Key Advisors render
bona fide services to the Employer, the services are not in connection with the
offer and sale of securities in a capital-raising transaction and the Key
Advisors do not directly or indirectly promote or maintain a market for the
Company’s securities.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Selection of Participants.  The Committee
shall select the Employees, Non-Employee Directors and Key Advisors to receive
Awards and shall determine the number of shares of Common Stock subject to a
particular Award in such manner as the Committee determines.

 

Section 6.                                          Options

 

The Committee may grant Options to an Employee, Non-Employee Director or Key
Advisor upon such terms as the Committee deems appropriate.  The following
provisions are applicable to Options:

 

(a)                                 Number of Shares.  The Committee shall
determine the number of shares of Common Stock that will be subject to each
Award of Options to Employees, Non-Employee Directors and Key Advisors.

 

(b)                                 Type of Option and Exercise Price.

 

(i)                                     The Committee may grant Incentive Stock
Options or Nonqualified Stock Options or any combination of the two, all in
accordance with the terms and conditions set forth herein.  Incentive Stock
Options may be granted only to employees of the Company or its parent or
subsidiary corporations, as defined in section 424 of the Code.  Nonqualified
Stock Options may be granted to Employees, Non-Employee Directors and Key
Advisors.

 

(ii)                                  The Exercise Price of Common Stock subject
to an Option shall be determined by the Committee and shall be equal to or
greater than the Fair Market Value of a share of Common Stock on the date the
Option is granted.  However, an Incentive Stock Option may not be granted to an
Employee who, at the time of grant, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company, or any
parent or subsidiary corporation of the Company, as defined in section 424 of
the Code, unless the Exercise Price per share is not less than 110% of the Fair
Market Value of a share of Common Stock on the date of grant.

 

(c)                                  Option Term.  The Committee shall determine
the term of each Option.  The term of any Option shall not exceed ten years from
the date of grant.  However, an Incentive Stock Option that is granted to an
Employee who, at the time of grant, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company, or any
parent or subsidiary corporation of the Company, as defined in section 424 of
the Code, may not have a term that exceeds five years from the date of grant.
Notwithstanding the foregoing, in the event that on the last business day of the
term of an Option (other than an Incentive Stock Option), the exercise of the
Option is prohibited by applicable law, including a prohibition on purchases or
sales of Common Stock under the Company’s insider trading policy, the term of
the Option shall be extended for a period of 30 days following the end of the
legal prohibition, unless the Committee determines otherwise.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Exercisability of Options.  Subject to
Section 3(b), Options shall become exercisable in accordance with such terms and
conditions, consistent with the Plan, as may be determined by the Committee and
specified in the Award Agreement.  Subject to the limitations set forth in
Section 12, the Committee may accelerate the exercisability of any or all
outstanding Options at any time for any reason.

 

(e)                                  Awards to Non-Exempt Employees. 
Notwithstanding the foregoing, Options granted to persons who are non-exempt
employees under the Fair Labor Standards Act of 1938, as amended, may not be
exercisable for at least six months after the date of grant (except that such
Options may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change in Control or
other circumstances permitted by applicable regulations).

 

(f)                                   Termination of Employment or Service. 
Except as provided in the Award Agreement, an Option may only be exercised while
the Participant is employed by, or providing services to, the Employer.  The
Committee shall determine in the Award Agreement under what circumstances and
during what time periods a Participant may exercise an Option after termination
of employment or service.

 

(g)                                  Exercise of Options.  A Participant may
exercise an Option that has become exercisable, in whole or in part, by
delivering a notice of exercise to the Company.  The Participant shall pay the
Exercise Price for an Option as specified by the Committee (i) in cash or by
check, (ii) unless the Committee determines otherwise, by delivering shares of
Common Stock owned by the Participant and having a Fair Market Value on the date
of exercise at least equal to the Exercise Price or by attestation (on a form
prescribed by the Committee) to ownership of shares of Common Stock having a
Fair Market Value on the date of exercise at least equal to the Exercise Price,
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board, (iv) if permitted by the Committee,
by withholding shares of Common Stock subject to the exercisable Option, which
have a Fair Market Value on the date of exercise equal to the Exercise Price, or
(v) by such other method as the Committee may approve.  Shares of Common Stock
used to exercise an Option shall have been held by the Participant for the
requisite period of time necessary to avoid adverse accounting consequences to
the Company with respect to the Option.  Payment for the shares to be issued or
transferred pursuant to the Option, and any required withholding taxes, must be
received by the Company by the time specified by the Committee depending on the
type of payment being made, but in all cases prior to the issuance or transfer
of such shares.

 

(h)                                 Limits on Incentive Stock Options.  Each
Incentive Stock Option shall provide that, if the aggregate Fair Market Value of
the Common Stock on the date of the grant with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year, under the Plan or any other stock option plan of the Company or a parent
or subsidiary, exceeds $100,000, then the Option, as to the excess, shall be
treated as a Nonqualified Stock Option.

 

11

--------------------------------------------------------------------------------


 

Section 7.                                          Stock Awards

 

The Committee may issue or transfer shares of Common Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Committee deems appropriate.  The following provisions are applicable to Stock
Awards:

 

(a)                                 General Requirements.  Shares of Common
Stock issued pursuant to Stock Awards may be issued for consideration or for no
consideration, and subject to restrictions or no restrictions, as determined by
the Committee.  Subject to Section 3(b), the Committee may, but shall not be
required to, establish conditions under which restrictions on Stock Awards shall
lapse over a period of time or according to such other criteria as the Committee
deems appropriate, including, without limitation, restrictions based upon the
achievement of specific Performance Objectives.  The period of time during which
the Stock Awards will remain subject to restrictions will be designated in the
Award Agreement as the “Restriction Period.”

 

(b)                                 Number of Shares.  The Committee shall
determine the number of shares of Common Stock to be issued or transferred
pursuant to a Stock Award and the restrictions applicable to such shares.

 

(c)                                  Requirement of Employment or Service.  If
the Participant ceases to be employed by, or provide service to, the Employer
during a period designated in the Award Agreement as the Restriction Period, or
if other specified conditions are not met, the Stock Award shall terminate as to
all shares covered by the Award as to which the restrictions have not lapsed,
and those shares of Common Stock must be immediately returned to the Company. 
Subject to the limitations set forth in Section 12, the Committee may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.

 

(d)                                 Restrictions on Transfer and Legend on Stock
Certificate.  During the Restriction Period, a Participant may not sell, assign,
transfer, pledge or otherwise dispose of the shares of a Stock Award except
under Section 15 below.  Unless otherwise determined by the Committee, the
Company will retain possession of certificates for shares of Stock Awards until
all restrictions on such shares have lapsed.  Each certificate for a Stock
Award, unless held by the Company, shall contain a legend giving appropriate
notice of the restrictions in the Award.  The Participant shall be entitled to
have the legend removed from the stock certificate covering the shares subject
to restrictions when all restrictions on such shares have lapsed.  The Committee
may determine that the Company will not issue certificates for Stock Awards
until all restrictions on such shares have lapsed.

 

(e)                                  Right to Vote and to Receive Dividends. 
Unless the Committee determines otherwise, during the Restriction Period, the
Participant shall have the right to vote shares of Stock Awards and to receive
any dividends or other distributions paid on such shares, subject to any
restrictions deemed appropriate by the Committee, including, without limitation,
the achievement of specific Performance Objectives. Dividends shall vest only if
and to the extent that the underlying Stock Award vests, as determined by the
Committee.

 

12

--------------------------------------------------------------------------------


 

(f)                                   Lapse of Restrictions.  All restrictions
imposed on Stock Awards shall lapse upon the expiration of the applicable
Restriction Period and the satisfaction of all conditions, if any, imposed by
the Committee.  The Committee may determine, as to any or all Stock Awards, that
the restrictions shall lapse without regard to any Restriction Period.

 

Section 8.                                          Stock Units

 

The Committee may grant Stock Units, each of which shall represent one
hypothetical share of Common Stock, to an Employee, Non-Employee Director or Key
Advisor upon such terms and conditions as the Committee deems appropriate.  The
following provisions are applicable to Stock Units:

 

(a)                                 Crediting of Units.  Each Stock Unit shall
represent the right of the Participant to receive a share of Common Stock or an
amount of cash based on the value of a share of Common Stock, if and when
specified conditions are met.  All Stock Units shall be credited to bookkeeping
accounts established on the Company’s records for purposes of the Plan.

 

(b)                                 Terms of Stock Units.  Subject to
Section 3(b), the Committee may grant Stock Units that vest and are payable if
specified Performance Objectives or other conditions are met, or under other
circumstances.  Stock Units may be paid at the end of a specified performance
period or other period, or payment may be deferred to a date authorized by the
Committee.  Subject to the limitations set forth in Section 12, the Committee
may accelerate vesting or payment, as to any or all Stock Units at any time for
any reason, provided such acceleration complies with section 409A of the Code. 
The Committee shall determine the number of Stock Units to be granted and the
requirements applicable to such Stock Units.

 

(c)                                  Requirement of Employment or Service.  If
the Participant ceases to be employed by, or provide service to, the Employer
prior to the vesting of Stock Units, or if other conditions established by the
Committee are not met, the Participant’s Stock Units shall be forfeited.  The
Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.

 

(d)                                 Payment With Respect to Stock Units. 
Payments with respect to Stock Units shall be made in cash, Common Stock or any
combination of the foregoing, as the Committee shall determine.

 

Section 9.                                          Stock Appreciation Rights

 

The Committee may grant SARs to an Employee, Non-Employee Director or Key
Advisor separately or in tandem with any Option.  The following provisions are
applicable to SARs:

 

(a)                                 General Requirements.  The Committee may
grant SARs to an Employee, Non-Employee Director or Key Advisor separately or in
tandem with any Option (for all or a portion of the applicable Option).  Tandem
SARs may be granted either at the time the Option is granted or at any time
thereafter while the Option remains outstanding; provided, however, that,

 

13

--------------------------------------------------------------------------------


 

in the case of an Incentive Stock Option, SARs may be granted only at the time
of the grant of the Incentive Stock Option.  The Committee shall establish the
base amount of the SAR at the time the SAR is granted.  The base amount of each
SAR shall be equal to or greater than the Fair Market Value of a share of Common
Stock as of the date of grant of the SAR. The term of any SAR shall not exceed
ten years from the date of grant.  Notwithstanding the foregoing, in the event
that on the last business day of the term of a SAR, the exercise of the SAR is
prohibited by applicable law, including a prohibition on purchases or sales of
Common Stock under the Company’s insider trading policy, the term shall be
extended for a period of 30 days following the end of the legal prohibition,
unless the Committee determines otherwise.

 

(b)                                 Tandem SARs.  In the case of tandem SARs,
the number of SARs granted to a Participant that shall be exercisable during a
specified period shall not exceed the number of shares of Common Stock that the
Participant may purchase upon the exercise of the related Option during such
period.  Upon the exercise of an Option, the SARs relating to the Common Stock
covered by such Option shall terminate.  Upon the exercise of SARs, the related
Option shall terminate to the extent of an equal number of shares of Common
Stock.

 

(c)                                  Exercisability.  Subject to Section 3(b),
an SAR shall be exercisable during the period specified by the Committee in the
Award Agreement and shall be subject to such vesting and other restrictions as
may be specified in the Award Agreement.  Subject to the limitations set forth
in Section 12, the Committee may accelerate the exercisability of any or all
outstanding SARs at any time for any reason.    SARs may only be exercised while
the Participant is employed by, or providing service to, the Employer or during
the applicable period after termination of employment or service as specified by
the Committee.  A tandem SAR shall be exercisable only during the period when
the Option to which it is related is also exercisable.

 

(d)                                 Grants to Non-Exempt Employees. 
Notwithstanding the foregoing, SARs granted to persons who are non-exempt
employees under the Fair Labor Standards Act of 1938, as amended, may not be
exercisable for at least six months after the date of grant (except that such
SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change in Control or
other circumstances permitted by applicable regulations).

 

(e)                                  Value of SARs.  When a Participant
exercises SARs, the Participant shall receive in settlement of such SARs an
amount equal to the value of the stock appreciation for the number of SARs
exercised.  The stock appreciation for an SAR is the amount by which the Fair
Market Value of the underlying Common Stock on the date of exercise of the SAR
exceeds the base amount of the SAR as described in subsection (a).

 

(f)                                   Form of Payment.  The appreciation in an
SAR shall be paid in shares of Common Stock, cash or any combination of the
foregoing, as the Committee shall determine.  For purposes of calculating the
number of shares of Common Stock to be received, shares of Common Stock shall be
valued at their Fair Market Value on the date of exercise of the SAR.

 

14

--------------------------------------------------------------------------------


 

Section 10.                                   Other Stock-Based Awards

 

The Committee may grant Other Stock-Based Awards, which are awards (other than
those described in Sections 6, 7, 8 and 9 of the Plan) that are based on or
measured by Common Stock, to any Employee, Non-Employee Director or Key Advisor,
on such terms and conditions as the Committee shall determine.  Subject to
Section 3(b), Other Stock-Based Awards may be awarded subject to the achievement
of Performance Objectives or other criteria or other conditions and may be
payable in cash, Common Stock or any combination of the foregoing, as the
Committee shall determine.

 

Section 11.                                   Dividend Equivalents

 

The Committee may grant Dividend Equivalents in connection with Stock Units or
Other Stock-Based Awards.  Subject to Section 3(b), Dividend Equivalents may be
paid currently or accrued as contingent cash obligations and may be payable in
cash or shares of Common Stock, and upon such terms and conditions as the
Committee shall determine.  Dividend Equivalents with respect to Stock Units or
Other Stock-Based Awards shall vest and be paid only if and to the extent the
underlying Stock Units or Other Stock-Based Awards vest and are paid, as
determined by the Committee.  For the avoidance of doubt, no dividends or
Dividend Equivalents will be granted in connection with Stock Options or SARs.

 

Section 12.                                   Consequences of a Change in
Control

 

(a)                                 Assumption of Outstanding Awards.  Upon a
Change in Control where the Company is not the surviving corporation (or
survives only as a subsidiary of another corporation), all outstanding Awards
that are not exercised or paid at the time of the Change in Control shall be
assumed by, or replaced with grants that have comparable terms by, the surviving
corporation (or a parent or subsidiary of the surviving corporation).  In the
event that the surviving corporation (or a parent or subsidiary of the surviving
corporation) does not assume or replace Awards with grants that have comparable
terms, outstanding Stock Options and SARs shall automatically accelerate and
become fully exercisable and the restrictions and conditions on outstanding
Stock Awards, Stock Units, Other Stock-Based Awards and Dividend Equivalents
shall immediately lapse, provided that if the vesting of any such Awards is
based, in whole or in part, on performance, such Awards shall vest based on the
greater of (i) actual performance as of the Change in Control or (ii) target
performance, pro-rated based on the period elapsed between the beginning of the
applicable performance period and the date of the Change in Control. After a
Change in Control, references to the “Company” as they relate to employment
matters shall include the successor employer in the transaction, subject to
applicable law.

 

(b)                                 Vesting Upon Certain Terminations of
Employment.  At the Committee’s discretion, if Awards are assumed by, or
replaced with grants that have comparable terms by, the surviving corporation
(or a parent or subsidiary of the surviving corporation) and if a Participant
incurs an involuntary termination of employment or service on or after a Change
in Control, the Participant’s outstanding Awards may become vested, in whole or
in part, as of the date of such termination; provided that if the vesting of any
such Awards is based, in whole or in part, on

 

15

--------------------------------------------------------------------------------


 

performance, such Awards shall vest only based on the greater of (i) actual
performance as of the date of Change in Control or (ii) target performance,
pro-rated based on the period elapsed between the beginning of the applicable
performance period and the date of the termination.

 

(c)                                  Other Alternatives.  In the event of a
Change in Control, if any outstanding Awards are not assumed by, or replaced
with grants that have comparable terms by, the surviving corporation (or a
parent or subsidiary of the surviving corporation), the Committee may take any
of the following actions with respect to any or all outstanding Awards, without
the consent of any Participant: (i) the Committee may determine that
Participants shall receive a payment in settlement of outstanding Stock Units,
Other Stock-Based Awards or Dividend Equivalents, in such amount and form as may
be determined by the Committee; (ii) the Committee may require that Participants
surrender their outstanding Stock Options and SARs in exchange for a payment by
the Company, in cash or Common Stock as determined by the Committee, in an
amount equal to the amount, if any, by which the then Fair Market Value of the
shares of Common Stock subject to the Participant’s unexercised Stock Options
and SARs exceeds the Stock Option Exercise Price or SAR base amount, and
(iii) after giving Participants an opportunity to exercise all of their
outstanding Stock Options and SARs, the Committee may terminate any or all
unexercised Stock Options and SARs at such time as the Committee deems
appropriate.  Such surrender, termination or payment shall take place as of the
date of the Change in Control or such other date as the Committee may specify. 
Without limiting the foregoing, if the per share Fair Market Value of the Common
Stock does not exceed the per share Stock Option Exercise Price or SAR base
amount, as applicable, the Company shall not be required to make any payment to
the Participant upon surrender of the Stock Option or SAR.

 

Section 13.                                   Deferrals

 

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to such
Participant in connection with any Award.  If any such deferral election is
permitted or required, the Committee shall establish rules and procedures for
such deferrals and may provide for interest or other earnings to be paid on such
deferrals.  The rules and procedures for any such deferrals shall be consistent
with applicable requirements of section 409A of the Code.

 

Section 14.                                   Withholding of Taxes

 

(a)                                 Required Withholding.  All Awards under the
Plan shall be subject to applicable United States federal (including FICA),
state and local, foreign country or other tax withholding requirements.  The
Employer may require that the Participant or other person receiving Awards or
exercising Awards pay to the Employer an amount sufficient to satisfy such tax
withholding requirements with respect to such Awards, or the Employer may deduct
from other wages and compensation paid by the Employer the amount of any
withholding taxes due with respect to such Awards.

 

(b)                                 Share Withholding.  The Committee may permit
or require the Employer’s tax withholding obligation with respect to Awards paid
in Common Stock to be satisfied by

 

16

--------------------------------------------------------------------------------


 

having shares withheld up to an amount that does not exceed the Participant’s
applicable withholding tax rate for United States federal (including FICA),
state and local tax liabilities.  The Committee may, in its discretion, and
subject to such rules as the Committee may adopt, allow Participants to elect to
have such share withholding applied to all or a portion of the tax withholding
obligation arising in connection with any particular Award. Unless the Committee
determines otherwise, share withholding for taxes shall not exceed the
Participant’s minimum applicable tax withholding amount.

 

Section 15.                                   Transferability of Awards

 

(a)                                 Nontransferability of Awards.  Except as
described in subsection (b) below, only the Participant may exercise rights
under an Award during the Participant’s lifetime.  A Participant may not
transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to Awards other than Incentive Stock Options,
pursuant to a domestic relations order.  When a Participant dies, the personal
representative or other person entitled to succeed to the rights of the
Participant may exercise such rights.  Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Award under the
Participant’s will or under the applicable laws of descent and distribution.

 

(b)                                 Transfer of Nonqualified Stock Options. 
Notwithstanding the foregoing, the Committee may provide, in an Award Agreement,
that a Participant may transfer Nonqualified Stock Options to family members, or
one or more trusts or other entities for the benefit of or owned by family
members, consistent with the applicable securities laws, according to such terms
as the Committee may determine; provided that the Participant receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.

 

Section 16.                                   Requirements for Issuance or
Transfer of Shares

 

No Common Stock shall be issued or transferred in connection with any Award
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Common Stock have been complied with to the satisfaction of the
Committee.  The Committee shall have the right to condition any Award on the
Participant’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of the shares of Common Stock as the Committee shall
deem necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions.  Certificates representing shares of
Common Stock issued or transferred under the Plan may be subject to such
stop-transfer orders and other restrictions as the Committee deems appropriate
to comply with applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon.

 

Section 17.                                   Amendment and Termination of the
Plan

 

(a)                                 Amendment.  The Board may amend or terminate
the Plan at any time; provided, however, that the Board shall not amend the Plan
without stockholder approval if such

 

17

--------------------------------------------------------------------------------


 

approval is required in order to comply with the Code or other applicable law,
or to comply with applicable stock exchange requirements.

 

(b)                                 No Repricing of Options or SARs.  Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, distribution (whether in the form of
cash, Common Stock, other securities or property), stock split, extraordinary
cash dividend, recapitalization, change in control, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of Common Stock or other securities, or similar transactions), the Company may
not, without obtaining stockholder approval, (i) amend the terms of outstanding
Stock Options or SARs to reduce the Exercise Price of such outstanding Stock
Options or base price of such SARs, (ii) cancel outstanding Stock Options or
SARs in exchange for Stock Options or SARs with an Exercise Price or base price,
as applicable, that is less than the Exercise Price or base price of the
original Stock Options or SARs or (iii) cancel outstanding Stock Options or SARs
with an Exercise Price or base price, as applicable, above the current stock
price in exchange for cash or other securities.

 

(c)                                  Termination of Plan.  The Plan shall
terminate on the day immediately preceding the tenth anniversary of its
Effective Date, unless the Plan is terminated earlier by the Board or is
extended by the Board with the approval of the stockholders.

 

(d)                                 Termination and Amendment of Outstanding
Awards.  A termination or amendment of the Plan that occurs after an Award is
made shall not materially impair the rights of a Participant unless the
Participant consents or unless the Committee acts under Section 18(f) below. 
The termination of the Plan shall not impair the power and authority of the
Committee with respect to an outstanding Award.  Whether or not the Plan has
terminated, an outstanding Award may be terminated or amended under
Section 18(f) below or may be amended by agreement of the Company and the
Participant consistent with the Plan, provided that the Participant’s consent is
not required if any termination or amendment to the Participant’s outstanding
Award does not materially impair the rights or materially increase the
obligations of the Participant.

 

Section 18.                                   Miscellaneous

 

(a)                                 Awards in Connection with Corporate
Transactions and Otherwise.  Nothing contained in the Plan shall be construed to
(i) limit the right of the Committee to make Awards under the Plan in connection
with the acquisition, by purchase, lease, merger, consolidation or otherwise, of
the business or assets of any corporation, firm or association, including Awards
to employees thereof who become Employees, or (ii) limit the right of the
Company to grant stock options or make other awards outside of the Plan.  The
Committee may make an Award to an employee of another corporation who becomes an
Employee by reason of a corporate merger, consolidation, acquisition of stock or
property, reorganization or liquidation involving the Company, in substitution
for a stock option or stock award granted by such corporation.  Notwithstanding
anything in the Plan to the contrary, the Committee may establish such terms and
conditions of the new Awards as it deems appropriate, including setting the

 

18

--------------------------------------------------------------------------------


 

Exercise Price of Options or the base price of SARs at a price necessary to
retain for the Participant the same economic value as the prior options or
rights.

 

(b)                                 Governing Document.  The Plan shall be the
controlling document.  No other statements, representations, explanatory
materials or examples, oral or written, may amend the Plan in any manner.  The
Plan shall be binding upon and enforceable against the Company and its
successors and assigns.

 

(c)                                  Funding of the Plan.  The Plan shall be
unfunded.  The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any Awards under the Plan.

 

(d)                                 Rights of Participants.  Nothing in the Plan
shall entitle any Employee, Non-Employee Director, Key Advisor or other person
to any claim or right to receive a Award under the Plan.  Neither the Plan nor
any action taken hereunder shall be construed as giving any individual any
rights to be retained by or in the employ of the Employer or any other
employment rights.

 

(e)                                  No Fractional Shares.  No fractional shares
of Common Stock shall be issued or delivered pursuant to the Plan or any Award. 
Except as otherwise provided under the Plan, the Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

 

(f)                                   Compliance with Law.

 

(i)                                     The Plan, the exercise of Options and
SARs and the obligations of the Company to issue or transfer shares of Common
Stock under Awards shall be subject to all applicable laws and regulations, and
to approvals by any governmental or regulatory agency as may be required.  With
respect to persons subject to section 16 of the Exchange Act, it is the intent
of the Company that the Plan and all transactions under the Plan comply with all
applicable provisions of Rule 16b-3 or its successors under the Exchange Act. 
In addition, it is the intent of the Company that Incentive Stock Options comply
with the applicable provisions of section 422 of the Code, and that, to the
extent applicable, Awards comply with the requirements of section 409A of the
Code.  To the extent that any legal requirement of section 16 of the Exchange
Act or section 422, or 409A of the Code as set forth in the Plan ceases to be
required under section 16 of the Exchange Act or section 422 or 409A of the
Code, that Plan provision shall cease to apply.  The Committee may revoke any
Award if it is contrary to law or modify an Award to bring it into compliance
with any valid and mandatory government regulation.  The Committee may also
adopt rules regarding the withholding of taxes on payments to Participants.  The
Committee may, in its sole discretion, agree to limit its authority under this
Section.

 

(ii)                                  The Plan is intended to comply with the
requirements of section 409A of the Code, to the extent applicable.  Each Award
shall be construed and administered such that the Award either (A) qualifies for
an exemption from the requirements of section 409A

 

19

--------------------------------------------------------------------------------


 

of the Code or (B) satisfies the requirements of section 409A of the Code.  If
an Award is subject to section 409A of the Code, (I) distributions shall only be
made in a manner and upon an event permitted under section 409A of the Code,
(II) payments to be made upon a termination of employment or service shall only
be made upon a “separation from service” under section 409A of the Code,
(III) unless the Award specifies otherwise, each installment payment shall be
treated as a separate payment for purposes of section 409A of the Code, and
(IV) in no event shall a Participant, directly or indirectly, designate the
calendar year in which a distribution is made except in accordance with section
409A of the Code.

 

(iii)                               Any Award that is subject to section 409A of
the Code and that is to be distributed to a Key Employee (as defined below) upon
separation from service shall be administered so that any distribution with
respect to such Award shall be postponed for six months following the date of
the Participant’s separation from service, if required by section 409A of the
Code.  If a distribution is delayed pursuant to section 409A of the Code, the
distribution shall be paid within 15 days after the end of the six-month
period.  If the Participant dies during such six-month period, any postponed
amounts shall be paid within 90 days of the Participant’s death.  The
determination of Key Employees, including the number and identity of persons
considered Key Employees and the identification date, shall be made by the
Committee or its delegate each year in accordance with section 416(i) of the
Code and the “specified employee” requirements of section 409A of the Code.

 

(iv)                              Notwithstanding anything in the Plan or any
Award agreement to the contrary, each Participant shall be solely responsible
for the tax consequences of Awards under the Plan, and in no event shall the
Company or any subsidiary or affiliate of the Company have any responsibility or
liability if an Award does not meet any applicable requirements of section 409A
of the Code.  Although the Company intends to administer the Plan to prevent
taxation under section 409A of the Code, the Company does not represent or
warrant that the Plan or any Award complies with any provision of federal,
state, local or other tax law.

 

(g)                                  Establishment of Subplans.  The Board may
from time to time establish one or more sub-plans under the Plan for purposes of
satisfying applicable blue sky, securities or tax laws of various
jurisdictions.  The Board shall establish such sub-plans by adopting supplements
to the Plan setting forth (i) such limitations on the Committee’s discretion
under the Plan as the Board deems necessary or desirable and (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable.  All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Employer shall not be
required to provide copies of any supplement to Participants in any jurisdiction
that is not affected.

 

(h)                                 Clawback Rights.  Subject to the
requirements of applicable law, the Committee may provide in any Award Agreement
that, if a Participant breaches any restrictive covenant agreement between the
Participant and the Employer (which may be set forth in any Award Agreement) or
otherwise engages in activities that constitute Cause either while employed by,
or providing service to, the Employer or within the applicable period of time

 

20

--------------------------------------------------------------------------------


 

thereafter, all Awards held by the Participant shall terminate, and the Company
may rescind any exercise of an Option or SAR and the vesting of any other Award
and delivery of shares upon such exercise or vesting (including pursuant to
dividends and Dividend Equivalents), as applicable on such terms as the
Committee shall determine, including the right to require that in the event of
any such rescission, (i) the Participant shall return to the Company the shares
received upon the exercise of any Option or SAR and/or the vesting and payment
of any other Award (including pursuant to dividends and Dividend Equivalents)
or, (ii) if the Participant no longer owns the shares, the Participant shall pay
to the Company the amount of any gain realized or payment received as a result
of any sale or other disposition of the shares  (or, in the event the
Participant transfers the shares by gift or otherwise without consideration, the
Fair Market Value of the shares on the date of the breach of the restrictive
covenant agreement or activity constituting Cause), net of the price originally
paid by the Participant for the shares.  Payment by the Participant shall be
made in such manner and on such terms and conditions as may be required by the
Committee.  The Employer shall be entitled to set off against the amount of any
such payment any amounts otherwise owed to the Participant by the Employer.  In
addition, all Awards under the Plan shall be subject to any applicable clawback
or recoupment policies, share trading policies and other policies that may be
implemented by the Board from time to time.

 

(i)                                     Governing Law.  The validity,
construction, interpretation and effect of the Plan and Award Agreements issued
under the Plan shall be governed and construed by and determined in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
laws provisions thereof.

 

21

--------------------------------------------------------------------------------